FILED
                           NOT FOR PUBLICATION                             JUN 01 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN LEICHT, on behalf of himself and            No. 13-55715
all others similarly situated
                                                 D.C. No. 8:12-cv-00354-SJO-PLA
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

THE SOUTHWEST CARPENTERS
PENSION PLAN, an ERISA pension plan,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                        Argued and Submitted May 7, 2015
                              Pasadena, California

Before: BEA and FRIEDLAND, Circuit Judges and RICE,** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Thomas O. Rice, United States District Judge for the
Eastern District of Washington, sitting by designation.
      John Leicht appeals the district court’s order granting summary judgment to

the Southwest Carpenters Pension Plan (“Plan”).1 Where an ERISA plan grants

discretionary authority to determine eligibility for benefits or to construe the terms

of the plan, we review the administrator’s interpretation for abuse of discretion

and the district court’s application of this standard de novo. Tapley v. Locals 302 &

612 of the Int’l Union of Operating Eng’rs-Emp’rs Constr. Indus. Ret. Plan, 728
F.3d 1134, 1139 (9th Cir. 2013). We review de novo whether the terms of an

ERISA plan are plain or ambiguous. McDaniel v. Chevron Corp., 203 F.3d 1099,

1110 (9th Cir. 2000). Because the Plan’s interpretation of its provisions was “not

grounded on any reasonable basis,” see Tapley, 728 F.3d at 1139, we reverse.

      Interpreting the term “building inspector” as would a person of average

intelligence and experience, see id. at 1140, we conclude that the term is

unambiguous and that the Plan abused its discretion when it arbitrarily construed

the term to mean only publicly-employed building inspectors. “The Trustees’

interpretation need not be the one this court would have reached, but only an

interpretation which has rational justifications.” Id. at 1139-40 (alterations

      1
        Leicht also appeals the district court’s orders denying Leicht’s motions to
compel discovery and to certify a class action. In regards to class certification,
Leicht abandoned this issue at oral argument; thus, we AFFIRM the district
court’s denial. In regards to Leicht’s discovery requests, because our holding
obviates the need for such discovery, we decline to reach this issue.

                                           2
omitted). The Plan provided no rational justification, either in its briefing or at oral

argument, for interpreting the term to encompass only inspectors formally

employed by a public entity. We must necessarily reject such an arbitrary

interpretation. See id. at 1143.

      Accordingly, because the Plan abused its discretion when it arbitrarily

interpreted the term “building inspector” and suspended Leicht’s benefits on this

basis, we REVERSE the district court’s ruling and instruct it to enter judgment in

favor of Leicht.

      Costs on appeal are awarded to Appellant.

      AFFIRMED in part, and REVERSED in part.




                                            3